The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for one year.
A state ranger, accompanied by his wife, drove to the service station of A.D. Jones for the purpose of buying a pint of whisky. According to his testimony and that of his wife, A.D. Jones came to his car and he told him that he wanted to buy a pint of whisky. At this juncture, another party drove into the filling station and Jones went to wait on him. Jones directed appellant, who was lying on a bench in the filling station, *Page 598 
to get the ranger a pint of whisky. Going into the station, appellant reached up in the loft and secured a pint of whisky which he brought out and delivered to the ranger's wife. The money for the whisky was delivered by the ranger to Jones.
Appellant testified that he was not at the filling station on the occasion in question. He admitted that he worked for Jones a few days each week, but declared that he had no connection with the handling of any whisky by Jones.
Appellant insists that the evidence is insufficient to support the conviction. The court submitted the case upon the theory of principals. We think it clearly appears from the evidence introduced by the state that appellant, being present and knowing Jones' unlawful intent, aided him in committing the offense by securing and delivering the whisky which Jones sold to the state's witness. This being true, appellant was a principal. See articles 65 and 66, P. C.
The only bill of exception found in the record is in question and answer form, without any certificate on the part of the trial judge showing the necessity for such form. Hence said bill is not entitled to consideration. If the bill should be considered, we think it fails to reflect error.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.